DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 	Claims 1-8 and 10 are directed computation for a value interpolation. The operations recited in the claims such as: generating a kth interpolation function yk(t) and calculating a plurality of command output values in the k time interval as disclosed in specification, are calculations according mathematical relationships and formulas.  Therefore, the claims 1-8 and 10 recite mathematical concept, and thus fall within the “Mathematical Concepts” of abstract idea.  The claims fail to recite additional elements that sufficiently integrate the abstract idea into a practical application.  The additional element which is an “apparatus comprising a processor configure with a program” is recited in the claims at a high level of generality that, both individually and in combination, amount to no more than a generic computer invoked merely as a tool for implementing the abstract idea, and thus does not constitute an integration of an abstract idea into a practical application.  Further, merely reciting numerical values as command values without reciting in the claims how the values are applied to provide an improvement to a particular technology or technical field, or a functioning of the computer itself, does not constitute an integration of an abstract idea into a practical application. Therefore, claims 1-8 and 10 are directed to an abstract idea without integrated into a practical application.
	Claims 1-8 and 10 also fail to recite additional elements that amount to significantly more than the judicial exception of abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the recited “apparatus comprising a processor configure with a program” at a high level of amounts to no more than a generic computer that serves to perform generic computer function and is invoked merely as a tool for implementing the abstract idea.  Therefore the recitatios of the additional element in the claim, both individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) as a whole amounts to significantly more than the abstract idea itself.  Thus, claims 1-8 and 10 are not patent eligible as being directed to an abstract idea without significantly more.

Claim 9 is allowed.

Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive with respect to the rejection of claim 1-8 and 10 under 35 U.S.C. 101, because claims 1-8 and 10 do not recites any use of the command output values and how they are particularly applied to provide an improvement to a particular technology or technical field, or a functioning of the computer itself.  Further, claims 1-8 and 10 neither recite additional elements that sufficiently integrate the abstract idea into a practical application or provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) as a whole amounts to significantly more than the abstract idea itself.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CHUONG D NGO/Primary Examiner, Art Unit 2182